--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of the 28th  day of
October, 2016 (this “Agreement”) is entered into by and among, MJP International
Ltd., a Nevada corporation (“MJPI”); and Liao Zu Guo (the “OWNER”). MJPI and
OWNER are referred to singularly as a “Party” and collectively as the “Parties.”
 
 
WITNESSETH:
 
 
WHEREAS, OWNER owns 100% of the issued and outstanding shares of Energy Alliance
Labs Inc., a Delaware corporation (“Target”);


WHEREAS, Target owns eighty percent (80%) of the issued and outstanding shares
of Human Energy Alliance Laboratories Corp., an Idaho corporation (“HEAL”),
which is in the business of re-selling mid-sized wind turbines, small solar
panels and related controllers.


WHEREAS, MJPI wishes to acquire all of the issued and outstanding shares of
capital stock of Target (referred to hereinafter as the “Target Shares”), with
the purpose of owning and operating Target as MJPI’s wholly-owned subsidiary;
and


                WHEREAS, MJPI and OWNER propose to enter into this Agreement
which provides, among other things, that OWNER will deliver the Target Shares to
MJPI in exchange for an aggregate total of 4,000,000 shares of MJPI’s common
stock (the “Share Exchange”), on the terms and conditions set forth herein and
such additional items as more fully described in this Agreement.


NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
 
ARTICLE I
DEFINITIONS


Section 1.01.        Definitions. The following terms shall have the following
respective meanings:
 
 

     
“Affiliate”
 
with respect to any Party, a Person that directly or indirectly controls, is
controlled by, or is under common control of such Party.  For the purpose of
this definition, “control” means (i) ownership of more than ten percent (10%) of
the voting shares of a Person or (ii) the right or ability to direct the
management or policies of a Person through ownership of voting shares or other
securities, pursuant to a written agreement or otherwise;
 
 
“Business Day”
 
a day (other than a Saturday) on which banks in Arizona are open for business
throughout their normal business hours;
 
 

 
 
1

--------------------------------------------------------------------------------

 
“Closing”
           the closing of the transactions contemplated by this Agreement;
 
 
“Completion”
 
completion of acquisition of the Target Shares by MJPI and issuance of the
Exchange Shares (as such term is defined below) in accordance with the terms and
conditions of this Agreement;
 
 
“Encumbrance”
 
any mortgage, charge, pledge, lien, (otherwise than arising by statute or
operation of law), equities, hypothecation or other encumbrance, priority or
security interest, preemptive right deferred purchase, title retention, leasing,
sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any
property, assets or rights of whatsoever nature and includes any agreement for
any of the same and reference to “Encumbrances” shall be construed accordingly;
 
 
“Exchange Act”
 
the US Securities Exchange Act of 1934;
 
 
“Person”
any individual, firm, company, government, state or agency of a state or any
joint venture, association or partnership (whether or not having separate legal
personality);
 
   
“Securities Act”
 
the US Securities Act of 1933;
 
 
“SEC”
 
the US Securities and Exchange Commission;
 
 
“US”
 
United States of America;
 
 
“United States Dollars” or “US$”
 
United States dollars.
 



Section 1.02.        Rules of Construction.


               (a)           Unless the context otherwise requires, as used in
this Agreement:  (i) “including” means “including, without limitation”; (ii)
words in the singular include the plural; (iii) words in the plural include the
singular; (iv) words applicable to one gender shall be construed to apply to
each gender; (v) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative
or similar words refer to this entire Agreement; (vi) the terms “Article” and
“Section” shall refer to the specified Article or Section of or to this
Agreement; and (vii) the term “day” shall refer to calendar days.


(b)           Titles and headings to Articles and Sections are inserted for
convenience of reference only, and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.






 
2

--------------------------------------------------------------------------------

 


ARTICLE II
THE SHARE EXCHANGE
 
Section 2.01         Share Exchange.
 
 
(a)           Subject to and upon the terms and conditions of this Agreement, on
the Closing Date (as defined hereafter), MJPI shall acquire all of the Target
Shares with all of such interests acquired being free from all Encumbrances
together with all rights now or hereafter attaching thereto. MJPI shall be sole
owner of Target and Target shall continue to operate in its normal course of
business, as a wholly-owned subsidiary of MJPI.
 
(b)           In exchange for the delivery of the Target Shares, MJPI shall
provide the following to OWNER at the closing, an aggregate total of 4,000,000
shares of MJPI’s common stock (the “Exchange Shares”).
 
(c)           The Share Exchange shall take place upon the terms and conditions
provided for in this Agreement and in accordance with applicable law. If the
Closing does not occur as set forth in Section 2.02 of this Agreement due to one
Party’s failure to perform, then the other Party may terminate the Agreement.
 
Section 2.02.        Closing Location.  The Closing of the Share Exchange and
the other transactions contemplated by this Agreement will occur as soon as
possible (the “Closing Date”), at the law offices of Booth Udall Fuller, PLC,
1255 W. Rio Salado Parkway, Tempe, Arizona.


Section 2.03.        OWNER’s Closing Documents.  At the Closing, OWNER shall
tender to MJPI:


(a)           Copies of a certificate(s) representing all of the Target Shares,
duly endorsed for transfer by the applicable OWNER of such shares, which shall
either be validly notarized or the signature thereon otherwise guaranteed and
such certificates shall be marked as “cancelled”;


(b)           One (1) new certificate issued by the Target in the name of MJPI
representing the Target Shares;


(c)           A certified copy of the register of shareholders of Target showing
MJPI as the registered owner of the Target Shares; and


(d)           A resolution from OWNER certifying that the conditions in Section
8.01(b) have been satisfied.


Section 2.04.        MJPI’s Closing Documents.  At the Closing, MJPI will tender
to OWNER:


(a)           A certified copy(ies) of resolutions of the Board of Directors of
MJPI in a form satisfactory to OWNER, acting reasonably, authorizing:
 
                      (i)           the execution and delivery of this Agreement
by MJPI; and


 
(ii)
the issuance of the Exchange Shares to OWNER.



(b)           Share certificates, registered in the name of OWNER as set forth
above representing the Exchange Shares; and


(c)           A certificate executed by a duly appointed officer of MJPI
certifying that the conditions in Section 9.01(b) have been satisfied.
 
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.01.        Each Party represents and warrants to the other Party that
each of the warranties it makes is accurate in all respects and not misleading
as at the date of this Agreement.


Section 3.02.        Each Party undertakes to disclose in writing to the other
Party anything which is or may constitute a breach of or be inconsistent with
any of the warranties immediately upon the same coming to its notice at the time
of and after Completion.


Section 3.03.        Each Party agrees that each of the warranties it makes
shall be construed as a separate and independent warranty and (except where
expressly provided to the contrary) shall not be limited or restricted by
reference to or inference from the terms of any other warranty or any other term
of this Agreement.


Section 3.04.        Each Party acknowledges that the restrictions contained in
Section 12.01 shall continue to apply after the Closing without limit in time.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MJPI


Section 4.01.        Organization, Standing and Authority; Foreign
Qualification. MJPI is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as presently conducted and as proposed to be conducted and
is duly qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.


Section 4.02.       Corporate Authorization. The execution, delivery and
performance by MJPI of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of MJPI, and this Agreement constitutes a valid and binding
agreement of MJPI. The Exchange Shares to be issued in accordance with this
Agreement shall be duly authorized and, upon such issuance, will be validly
issued, fully paid and non-assessable.


Section 4.03.       Capitalization.  MJPI’s authorized capital stock, as of the
Closing Date prior the issuance of the Exchange Shares, shall consist of
190,000,000 authorized shares of common stock, of which 16,108,500 shares are
issued and outstanding. There are no outstanding options, warrants, agreements
or rights to subscribe for or to purchase, or commitments to issue, shares of
MJPI’s common stock or any other security of MJPI or any plan for any of the
foregoing. MJPI is not obligated to register the resale of any of its common
stock on behalf of any shareholder of MJPI under the Securities Act.


Section 4.04.        Subsidiaries. Prior to the Closing, MJPI does not have any
subsidiaries other than MJP Lighting Solutions Ltd. and MJP Holding Ltd.


Section 4.05.       Articles of Incorporation and Bylaws.  MJPI has heretofore
delivered, or prior to Closing MJPI shall deliver, to OWNER true, correct and
complete copies of its Articles of Incorporation and Bylaws or comparable
instruments, certified by MJPI’s corporate secretary.


Section 4.06.        No Conflict.  The execution, delivery and performance of
this Agreement and the completion of the transactions contemplated herein will
not:


(a)           violate any provision of the Articles of Incorporation, Bylaws or
other charter or organizational document of MJPI;


(b)           violate, conflict with or result in the breach of any of the terms
of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which MJPI is a
party or by or to which either of its assets or properties, may be bound or
subject;


(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon MJPI or upon the securities, assets or
business of MJPI;


(d)           violate any statute, law or regulation of any jurisdiction as such
statute, law or regulation relates to MJPI or to the securities, properties or
business of MJPI; or


(e)           result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by MJPI.


 
4

--------------------------------------------------------------------------------

 
Section 4.07.        Litigation. There is no litigation, suit, proceeding,
action or claim at law or in equity, pending or to MJPI’s best knowledge
threatened against or affecting MJPI or involving any of MJPI’s property or
assets, before any court, agency, authority or arbitration tribunal, including,
without limitation, any product liability, workers' compensation or wrongful
dismissal claims, or claims, actions, suits or proceedings relating to toxic
materials, hazardous substances, pollution or the environment. MJPI is not
subject to or in default with respect to any notice, order, writ, injunction or
decree of any court, agency, authority or arbitration tribunal.


Section 4.08.        True and Correct Copies. All documents furnished or caused
to be furnished to OWNER by MJPI are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.
 
Section 4.12.        Brokerage.  No broker or finder has acted, directly or
indirectly, for MJPI nor did MJPI incur any finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE OWNER


The OWNER represents and warrants to MJPI as follows:


Section 5.01.        Organization, Standing and Authority; Foreign
Qualification. (a) Target is a Delaware corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as presently conducted and as proposed to be conducted and
is duly qualified or licensed as a foreign corporation in good standing in each
jurisdiction in which the character of its properties or the nature of its
business activities require such qualification.


Section 5.02.        Authorization. The execution, delivery and performance by
OWNER of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary actions, as the case may be,
on the part of OWNER. OWNER has duly executed and delivered this Agreement and
this Agreement constitutes a valid and binding agreement of OWNER.


Section 5.03.        Capitalization.


(a) All of the Target Shares are duly authorized, validly issued, fully paid and
non-assessable.  There are no outstanding options, warrants, agreements or
rights to subscribe for or to purchase, or commitments to issue, shares of
capital stock in Target or any other security of Target or any plan for any of
the foregoing.


(b) The Target Shares are not subject to any option, right of first refusal or
any other restriction on transfer, whether by contract, agreement, applicable
law, regulation or statute, as the case may be.


(c) There are no outstanding loans, debts, bonds, indentures or promissory notes
giving the holder thereof the right to convert such instruments into shares of
Target’s capital stock.


Section 5.04.        Subsidiaries. Target does not have any subsidiaries other
than HEAL.


Section 5.05.        Sale of Exchange Shares. Upon completion of the purchase
and sale of the Exchange Shares, OWNER shall be the beneficial and record holder
of the Exchange Shares.


Section 5.06.        Investment Risk.  The OWNER understands that an investment
in MJPI includes a high degree of risk, each has such knowledge and experience
in financial and business matters, investments, securities and private
placements as to be capable of evaluating the merits and risks of their
investment in the Exchange Shares, are in a financial position to hold the
Exchange Shares for an indefinite period of time, and are able to bear the
economic risk of, and withstand a complete loss of such investment in the
Exchange Shares.


Section 5.07.        Cooperation. If required by applicable securities laws or
order of a securities regulatory authority, stock exchange or other regulatory
authority, OWNER will execute, deliver, file and otherwise assist MJPI in filing
such reports, undertakings and other documents as may be required with respect
to the issuance of the Exchange Shares.


 
5

--------------------------------------------------------------------------------

 
Section 5.08.        Tax Advice.  OWNER is solely responsible for obtaining such
legal, including tax, advice as any of them considers necessary or appropriate
in connection with the execution, delivery and performance by OWNER of this
Agreement and the transactions contemplated herein.


Section 5.09.        Investment Representations.  All of the acknowledgements,
representations, warranties and covenants set out in Exhibit A hereto are true
and correct as of the date hereof and as of the Closing Date.


Section 5.10.        No Conflict.  The execution, delivery and performance of
this Agreement and the completion of the transactions contemplated herein will
not:


(a)           violate any provision of the Articles or Certificate of
Incorporation, Bylaws or other charter or organizational document of Target;


(b)           violate, conflict with or result in the breach of any of the terms
of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any contract to which Target or any
OWNER is a party or by or to which either’s assets or properties may be bound or
subject;


(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
or any agreement with, or condition imposed by, any governmental or regulatory
body, foreign or domestic, binding upon Target or any OWNER or upon the
securities, assets or business of Target and/or any OWNER;


(d)           violate any statute, law or regulation of any jurisdiction as such
statute, law or regulation relates to Target and/or any OWNER or to the
securities, properties or business of Target and/or any OWNER; or


(e)           result in the breach of any of the terms or conditions of,
constitute a default under, or otherwise cause an impairment of, any permit or
license held by Target.


Section 5.11.        Articles of Incorporation and Bylaws.


                (a)           OWNER has heretofore delivered to MJPI true,
correct and complete copies of Target’s Articles of Incorporation and Bylaws or
comparable instruments, certified by the corporate secretary thereof.


(b)           The minute books of Target accurately reflect all actions taken at
all meetings and consents in lieu of meetings of its respective members or
owners, and all actions taken at all meetings and consents in lieu of meetings
of its managing members from the date of incorporation to the date hereof.


Section 5.12.        Compliance with Laws.  To the best of OWNER’s knowledge,
neither Target nor any OWNER is in violation of any applicable order, judgment,
injunction, award or decree nor are they in violation of any federal,
provincial, state, local, municipal or foreign law, ordinance or regulation or
any other requirement of any governmental or regulatory body, court or
arbitrator, other than those violations which, in the aggregate, would not have
a material adverse effect on Target or OWNER and have not received written
notice that any violation is being alleged.


Section 5.13.       Material Information.  This Agreement and all other
information provided in writing by OWNER or representatives thereof to MJPI,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state a material fact necessary to make any statement contained herein or
therein not misleading.  There are no facts or conditions, which have not been
disclosed to MJPI in writing which, individually or in the aggregate, could have
a material adverse effect on Target and/or OWNER or a material adverse effect on
the ability of OWNER to perform any of their obligations pursuant to this
Agreement.


Section 5.14.        Actions and Proceedings.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against or involving Target or any
OWNER.  There are no actions, suits or claims or legal, regulatory,
administrative or arbitration proceedings pending or, to the knowledge of OWNER,
threatened against or involving any OWNER, Target or the Target Shares.
 
 

Section 5.15.        Operations.  Except as contemplated by this Agreement,
since its date of incorporation, Target has not:


(a)           amended its Certificate or Articles of Incorporation or Bylaws or
merged with or into or consolidated with any other person or entity, subdivided
or in any way reclassified any of its ownership interests or changed or agreed
to change in any manner the rights of its ownership interests or the character
of its business;


(b)           issued, reserved for issuance, sold or redeemed, repurchased or
otherwise acquired, or issued options or rights to subscribe to, or entered into
any contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any ownership interests or any bonds, notes, debentures or other
evidence or indebtedness; or


(c)           made any loan or advance to any manager, officer, director or
employee, consultant, agent or other representative.


 
6

--------------------------------------------------------------------------------

 
Section 5.16.        Brokerage.  OWNER shall pay any brokerage, finder’s fee or
other commission owed in connection with the transactions contemplated by this
Agreement.


ARTICLE VI
COVENANTS AND AGREEMENTS OF OWNER


Section 6.01.        Conduct of Businesses in the Ordinary Course.  From the
date of this Agreement to the Closing Date, OWNER shall cause Target to conduct
its business substantially in the manner in which it is currently conducted.


Section 6.02.        Preservation of Permits and Services.  From the date of
this Agreement to the Closing Date, OWNER shall cause Target to use its best
efforts to preserve any permits and licenses in full force and effect and to
keep available the services, and preserve the goodwill, of its present managers,
officers, employees, agents, and consultants.


Section 6.03.        Conduct Pending the Closing Date.  From the date of this
Agreement to the Closing Date: (a) OWNER shall cause Target to use its best
efforts to conduct its affairs in such a manner so that, except as otherwise
contemplated or permitted by this Agreement, the representations and warranties
contained in Article V shall continue to be true and correct on and as of the
Closing Date as if made on and as of the Closing Date; and (b) OWNER shall
promptly notify MJPI of any event, condition or circumstance that would
constitute a violation or breach of this Agreement by OWNER.


Section 6.04.        Corporate Examinations and Investigations.  Prior to the
Closing Date, MJPI shall be entitled, through its employees and representatives,
to make such reasonable investigation of the assets, liabilities, properties,
business and operations of Target, and such examination of the books, records,
tax returns, results of operations and financial condition of Target. Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and OWNER and his employees and representatives,
including without limitation, their counsel and independent public accountants,
shall cooperate fully with such representatives in connection with such
reasonable review and examination.


ARTICLE VII
COVENANTS AND AGREEMENTS OF MJPI


Section 7.01.        Conduct of Businesses in the Ordinary Course.  From the
date of this Agreement to the Closing Date, MJPI shall conduct its businesses
substantially in the manner in which it is currently conducted.


Section 7.02.        Litigation.  From the date of this Agreement to the Closing
Date, MJPI shall notify OWNER of any actions or proceedings of the type
described in Section 4.07 that are threatened or commenced against MJPI or
against any officer, director, employee, properties or assets of MJPI and of any
requests for information or documentary materials by any governmental or
regulatory body in connection with the transactions contemplated hereby.


Section 7.03.        Conduct of MJPI Pending the Closing.  From the date hereof
through the Closing Date:


(a)           MJPI shall use its best efforts to conduct its affairs in such a
manner so that, except as otherwise contemplated or permitted by this Agreement,
the representations and warranties contained in Article IV shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date; and


(b)           MJPI shall promptly notify OWNER of any event, condition or
circumstance occurring from the date hereof through the Closing Date that would
constitute a violation or breach of this Agreement by MJPI.


Section 7.04.        Corporate Examinations and Investigations.  Prior to the
Closing Date, OWNER shall be entitled, through employees and representatives, to
make any investigation of the assets, liabilities, properties, business and
operations of MJPI; and such examination of the books, records, tax returns,
results of operations and financial condition of MJPI. Any such investigation
and examination shall be conducted at reasonable times and under reasonable
circumstances and MJPI and its employees and representatives shall cooperate
fully with such representatives in connection with such reasonable review and
examination.


 
7

--------------------------------------------------------------------------------

 
ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF MJPI TO CLOSE


The obligations of MJPI to be performed by it at the Closing pursuant to this
Agreement are subject to the fulfillment on or before the Closing Date, of each
of the following conditions, any one or more of which may be waived by it, to
the extent permitted by law:


Section 8.01.       Representations and Covenants.
 
      (a)  The representations and warranties of OWNER contained in this
Agreement shall be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except that any
of such representations and warranties that are given as of a particular date
and relate solely to a particular date or period shall be true as of such date
or period; and


(b) The OWNER shall have performed and complied with all covenants and
agreements required by this Agreement to be performed or complied with by him on
or before the Closing Date. The OWNER shall have delivered to MJPI a
certificate, dated the Closing Date, and signed by OWNER to the foregoing
effect.


Section 8.02.        Governmental Permits and Approvals.


                (a)           All approvals, authorizations, consents, permits
and licenses from governmental and regulatory bodies required for the
transactions contemplated by this Agreement and to permit the business currently
carried on by Target to continue to be carried on substantially in the same
manner immediately following the Closing Date shall have been obtained and shall
be in full force and effect, and MJPI shall have been furnished with appropriate
evidence, reasonably satisfactory to them, of the granting of such approvals,
authorizations, consents, permits and licenses; and


(b)           There shall not have been any action taken by any court,
governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.


Section 8.03.       Third Party Consents.  All consents, permits and approvals
from parties to contracts with Target that may be required in connection with
the performance by OWNER hereunder or the continuance of such contracts in full
force and effect after the Closing Date, shall have been obtained.


Section 8.04.        Litigation.  No action, suit or proceeding shall have been
instituted and be continuing or be threatened by any person to restrain, modify
or prevent the carrying out of the transactions contemplated hereby, or to seek
damages in connection with such transactions, or that has or could have a
material adverse effect on Target, OWNER, or on the Target Shares.


Section 8.05         Due Diligence Review.  MJPI must have received results
satisfactory to it, in its sole discretion, from its due diligence review of
Target and its operations.


Section 8.06         Closing Documents.  The OWNER shall have executed and
delivered the documents described in Section 2.03 above.


ARTICLE IX
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE OWNER TO CLOSE


The obligations of OWNER to be performed by them at the Closing pursuant to this
Agreement are subject to the fulfillment, on or before the Closing Date, of each
the following conditions, any one or more of which may be waived by them, to the
extent permitted by law:


Section 9.01.       Representations and Covenants.
 
           (a)               The representations and warranties of MJPI
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same force and effect as though made on and as of the Closing
Date, except that any of such representations and warranties that are given as
of a particular date and relate solely to a particular date or period shall be
true as of such date or period; and


           (b)              MJPI shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or before the Closing Date. MJPI shall have delivered to OWNER a
certificate dated the Closing Date, and signed by an authorized signatory of
MJPI to the foregoing effect.


Section 9.02.        Governmental Permits and Approvals.  
 
    (a)             All approvals, authorizations, consents, permits and
licenses from governmental and regulatory bodies required for the transactions
contemplated by this Agreement and to permit the business currently carried on
by MJPI to continue to be carried on substantially in the same manner
immediately following the Closing Date shall have been obtained and shall be in
full force and effect, and OWNER shall have been furnished with appropriate
evidence, reasonably satisfactory to them, of the granting of such approvals,
authorizations, consents, permits and licenses; and


           (b)              There shall not have been any action taken by any
court, governmental or regulatory body then prohibiting or making illegal on the
Closing Date the transactions contemplated by this Agreement.


Section 9.03.                      Litigation.  No action, suit or proceeding
shall have been instituted and be continuing or be threatened by any person to
restrain, modify or prevent the carrying out of the transactions contemplated
hereby, or to seek damages in connection with such transactions, or that has or
could have a material adverse effect on MJPI.


Section 9.04.                      Closing Documents.  MJPI shall have executed
and delivered the documents described in Section 2.04 above.


 
8

--------------------------------------------------------------------------------

 
ARTICLE X
TERMINATION
Section 10.01.     Termination.


(a)         Notwithstanding anything to the contrary in this Agreement, this
Agreement may be terminated and the Share Exchange and the other transactions
contemplated by this Agreement shall be abandoned at any time prior to the
Closing:
 
                      (i)           by mutual written consent of OWNER and MJPI;
 
                      (ii)           by either OWNER or MJPI in the event that a
temporary restraining order, preliminary or permanent injunction or other
judicial order preventing the consummation of the Share Exchange or any of the
other transactions contemplated hereby shall have become final and
non-appealable; provided, that, the party seeking to terminate this Agreement
pursuant to this clause (ii) shall have used all commercially reasonable efforts
to have such order, injunction or other order vacated;
 
                      (iii)           by MJPI (a) if MJPI is not then in
material breach of this Agreement and if there shall have been any breach by
OWNER (which has not been waived) of one or more of its representations or
warranties, covenants or agreements set forth in this Agreement, which breach or
breaches (A) would give rise to the failure of a condition set forth in Article
VIII, and (B) shall not have been cured within thirty (30) days following
receipt by OWNER of written notice of such breach, or such longer period in the
event that such breach cannot reasonably be expected to be cured within such
30-day period and OWNER is diligently pursuing such cure, or (b) if MJPI has not
received results satisfactory to it, in its sole discretion, from its due
diligence review of Target and its operations; or
 
                      (iv)           by OWNER if he is not then in material
breach of this Agreement and if there shall have been any breach by MJPI (which
has not been waived) of one or more of its representations or warranties,
covenants or agreements set forth in this Agreement, which breach or breaches
(A) would give rise to the failure of a condition set forth in Article IX, and
(B) shall not have been cured within thirty (30) days following receipt by MJPI
of written notice of such breach.
 
(b)         In the event of termination by OWNER or MJPI pursuant to this
Section 10.01, written notice thereof shall forthwith be given to the other
Party and the transactions contemplated by this Agreement shall be terminated,
without further action by any Party.


Section 10.02.     Effect of Termination.  If this Agreement is terminated and
the transactions contemplated hereby are abandoned as described in Section
10.01, this Agreement shall become null and void and of no further force and
effect, except for the provisions of (i) Section 10.01 and this Section 10.02;
and (ii) Section 12.01 relating to publicity. Nothing in this Section 10.02
shall be deemed to release any Party from any liability for any breach by such
Party of the terms, conditions, covenants and other provisions of this Agreement
or to impair the right of any Party to compel specific performance by any other
Party of its obligations under this Agreement.


ARTICLE XI
POST-CLOSING COVENANTS


Section 11.01 OWNER’s Covenants. The OWNER hereby covenants with MJPI and
promises as follows:


(a)  
To maintain the books, records, accounting and financial statements of Target
and all operations related to its current business, in accordance with
applicable accounting principles and practices.



(b)  
To maintain all of the legal requirements that permit Target to operate its
current business under the federal and provincial laws and regulations of
Delaware and comply with all other federal and Delaware state laws.



(c)  
Not to incur any debt by Target in any event whatsoever, except with the prior
written consent of the Board of Directors of MJPI.



ARTICLE XII
MISCELLANEOUS


Section 12.01.      Public Notices.  The Parties agree that all notices to third
parties and all other publicity concerning the transactions contemplated by this
Agreement shall be jointly planned and coordinated and no Party shall act
unilaterally in this regard without the prior approval of the others, such
approval not to be unreasonably withheld.


 
9

--------------------------------------------------------------------------------

 
Section 12.02.     Time.  Time shall be of the essence hereof.


Section 12.03.      Notices.  Any notice or other writing required or permitted
to be given hereunder or for the purposes hereof shall be sufficiently given if
delivered or faxed to the Party to whom it is given or, if mailed, by prepaid
registered mail addressed to such Party at:


if to OWNER, at:


Liao Zu Guo
No. 245 Wei 7 Dui
Shilong Village
Lingcheng Town
Linshan County
Guangxi, China


           if to MJPI, at:


MJP International Ltd.
2806, 505 - 6th Street SW
Calgary, Alberta, Canada


or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
article. Any notice mailed shall be deemed to have been given and received on
the fifth Business Day next following the date of its mailing unless at the time
of mailing or within five (5) Business Days thereafter there occurs a postal
interruption which could have the effect of delaying the mail in the ordinary
and usual course, in which case any notice shall only be effectively given if
actually delivered or sent by telecopy. Any notice delivered or faxed to the
Party to whom it is addressed shall be deemed to have been given and received on
the Business Day next following the day it was delivered or faxed.


Section 12.04.    Severability.  If a court of competent jurisdiction determines
that any one or more of the provisions contained in this Agreement is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose.


Section 12.05.      Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties and supersedes all prior agreements and
understandings, oral or written, by and between any of the Parties with respect
to the subject matter hereof.


Section 12.06.      Further Assurances.  The Parties shall with reasonable
diligence, do all such things and provide all such reasonable assurances as may
be required to consummate the transactions contemplated by this Agreement, and
each Party shall provide such further documents or instruments required by the
other Party as may be reasonably necessary or desirable to give effect to the
purpose of this Agreement and carry out its provisions whether before or after
the Closing Date.


Section 12.07.      Waiver.  Except as provided in this Article, no action taken
or inaction pursuant to this Agreement will be deemed to constitute a waiver of
compliance with any warranties, conditions or covenants contained in this
Agreement and will not operate or be construed as a waiver of any subsequent
breach, whether of a similar or dissimilar nature.  No waiver of any right under
this Agreement shall be binding unless executed in writing by the Party to be
bound thereby.




[the remainder of this page is intentionally left blank]

 
10

--------------------------------------------------------------------------------

 



Section 12.08.      Counterparts.  This Agreement may be executed in as many
counterparts as may be necessary or by facsimile and each such counterpart
agreement or facsimile so executed shall be deemed to be an original and such
counterparts and facsimile copies together shall constitute one and the same
instrument and shall be valid and enforceable.


IN WITNESS WHEREOF the Parties hereto have set their hand and seal as of the day
and year first above written.




MJPI


MJP INTERNATIONAL LTD.
a Nevada
corporation                                                                                     




By:  /s/Chris Tong
Tang                                                                           
Name:  Chris Tong
Tang                                                                
Title: President and Chief Executive Officer




OWNER


Liao Zu Guo


By:  /s/Liao Zu
Guo                                                                
Name:  Liao Zu
Guo                                                                
 
 







 
11

--------------------------------------------------------------------------------

 



EXHIBIT A


Investor Certificate


 
October 28, 2016
 
MJP International Ltd.
2806, 505 - 6th Street SW
Calgary, Alberta, Canada


Defined terms used but not defined herein shall have the meaning ascribed to
such terms in the Share Exchange Agreement (the “Share Agreement”) dated October
28, 2016, between MJP International Ltd., a Nevada corporation (the “Company”);
and Liao Zu Guo (the “Owner”), whereby Owner is acquiring shares of the
Company’s common stock (the “Shares”).


1.  
The undersigned hereby represents, warrants and certifies that:



a)  
AN INVESTMENT IN THE SHARES IS NOT WITHOUT RISK AND THE OWNER MAY LOSE HIS, HER
OR ITS ENTIRE INVESTMENT;

 
b)  
The Owner has been given the opportunity by the Company to ask questions of, and
receive answers from, the management of the Company and has had access to such
financial and other information concerning the Company as it has considered
necessary to make a decision to invest in the Shares and has availed itself of
such opportunity to the full extent desired;

 
c)  
The Owner has not been provided with, nor has it requested, nor does it have any
need to receive, an offering memorandum or any similar document in connection
with the Shares, and its decision to execute this Agreement and to purchase the
Shares has been based entirely upon its own due diligence review of the Company;

 
d)  
The Shares have not been registered under the U.S. Securities Act of 1933 (the
“U.S. Securities Act”) or the securities laws of any state, and that the Shares
upon issuance will be, “restricted securities” in the United States within the
meaning of Rule 144(a)(3) of the U.S. Securities Act;

 
e)  
No agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities made any recommendation
or endorsement with respect to the Shares;

 
f)  
The purchase of the Shares has not been made through, or as a result of, and the
distribution of the Shares is not being accompanied by, and the Owner is not
aware of, any form of general solicitation or general advertising including
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media, or broadcast over radio, internet or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 
g)  
The Shares are being offered for sale on a “private placement” basis only;

 
h)  
Upon the issuance of the Shares, the certificates representing the Shares shall
bear a legend to the effect that transfer is prohibited except (i) pursuant to
registration under U.S. Securities Act, and (ii) pursuant to an available
exemption from registration; and that hedging transactions involving those
securities may not be conducted unless in compliance with U.S. Securities Act;

 
i)  
The Shares will be subject to resale restrictions under applicable securities
legislation, rules, regulations and policies, and the Owner will comply with all
relevant securities legislation, rules, regulations and policies concerning any
Shares and will consult with its own legal advisers with respect to complying
with all restrictions applying to any such resale and further agrees that it is
solely responsible for compliance with all applicable resale restrictions and
will only resell the Shares in compliance with all applicable securities laws;
and

 
j)  
That the Owner is an “accredited investor”, as such term is defined by Rule
501(a) of Regulation D promulgated by the SEC under the Securities Act of 1933.

 
2.  
The undersigned acknowledges and agrees that:



(a)  
The Shares are and will be “restricted securities” as that term is defined in
Rule 144 under the U.S. Securities Act, and the certificates representing the
Shares, as well as all certificates issued in exchange for or in substitution of
the foregoing, until such time as is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws,
will be subject to the terms of and bear, on the face of such certificate, a
legend in substantially the following for:



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933 (THE "U.S. SECURITIES ACT") OR ANY STATE
SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. THESE SECURITIES ARE
RESTRICTED SECURITIES (AS DEFINED UNDER RULE 144 UNDER THE U.S. SECURITIES ACT)
AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
FOR VALUE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATIONS  PROMULGATED
UNDER THE U.S. SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE U.S.
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.
 
(b)  
The Company will refuse to register any sale of Shares made in breach of the
provisions hereof.



(c)  
The addressees of this certificate and others will rely upon the truth and
accuracy of the foregoing acknowledgements, representations, warranties and
agreements, and irrevocably authorizes the addressees of this certificate to
produce the same or a copy thereof to any interested party in any administrative
or legal proceeding or official enquiry with respect to the matters set forth
herein. Each of the undersigned further agrees that if any of acknowledgements,
representations, warranties or agreements made herein is no longer accurate, he
shall promptly notify the Company





October 28, 2016


Liao Zu Guo


By:  /s/Liao Zu
Guo                                                                
Name:  Liao Zu
Guo                                                                



 
12

--------------------------------------------------------------------------------

 
